 

Exhibit 10.1

 



Stock Purchase Agreement

 

 

Dated as of December 15, 2015

 

 

By and Among

 

 

WORLDS MALL INC.

 

(THE “COMPANY”)

 

AND

 

THOMAS WIKSTROM

 

(THE “SELLER”)

 

AND

 

mIN Huang

 

(The “Purchaser”) 

 



1 

 

 



STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT, (this “Agreement”) is made on this 15th day of
December 2015, by and among Thomas Wikstrom (the “Seller”), Min Huang (the
“Purchaser), and Worlds Mall Inc., a Nevada corporation, (“Worlds Mall” or the
“Company”). The Seller, the Purchaser and the Company, may be referred to herein
each as a “Party” and collectively, as the “Parties”.

 

WITNESSETH:

 

WHEREAS, the Seller are the record owners of 18,000,000 (the “Shares”),
representing 82.192% of the Company’s common stock, par value $0.001 per share
(the “Common Stock”) as of the date hereof; and;

 

WHEREAS, pursuant to the terms and conditions of this Agreement, Seller desires
to sell to the Purchaser and the Purchaser desires to purchase from the Seller
the Shares (the “Acquisition”), for an aggregate purchase price of $330,000 (the
“Purchase Price”).

 

NOW THEREFORE, in consideration of the mutual promises, covenants and
representations contained herein, the parties herewith agree as follows:

 

Article I
SALE OF SECURITIES

 

1.01       Purchase and Sale. Subject to and upon the terms and conditions of
this Agreement, on the Closing Date (defined below), the Seller shall sell,
assign, transfer, convey, and deliver to Purchaser, and Purchaser shall purchase
from the Seller, the Shares.

 

1.02       Purchase Price. Subject to and upon the terms and conditions of this
Agreement, on the Closing Date, the Purchaser shall pay to the Seller, in full
payment for the Shares and in reliance upon the representations and warranties
made herein by the Seller, the Purchase Price to the Seller.

 

1.03       Closing.

 

(a)                The sale and delivery of the Shares to the Purchaser, the
payment of the Purchase Price to the Seller, and the consummation of the other
respective obligations of the parties hereto contemplated by this Agreement will
take place at 1:00 PM on December 15, 2015 (the “Closing Date”) at the office of
Szaferman Lakind Blumstein & Blader, P.C., or such time and location mutually
acceptable to the Parties. (the “Closing”).

 

(b)               At the Closing:

 

                                                                
(i)                        The Seller shall deliver to the Purchaser a
certificate (or certificates) for the Shares, along with a fully executed stock
power duly endorsed in form for transfer to the Purchaser.

 



2 

 

 

                                                              
(ii)                        The Purchaser shall pay to the Seller and or its
designee(s) collectively the Purchase Price for the Shares.

 

(c)                At and at any time after the Closing, the Parties shall duly
execute, acknowledge and deliver all such further assignments, conveyances,
instruments and documents, and shall take such other action consistent with the
terms of this Agreement to carry out the transactions contemplated by this
Agreement.

 

(d)               All representations, covenants and warranties of the Purchaser
and Seller contained in this Agreement shall be true and correct on and as of
the Closing Date with the same effect as though the same had been made on and as
of such date.

 

1.04       Clearance of Debts and Liabilities. As a material condition to the
execution of the Agreement by the Purchaser, the Seller agrees to pay off any
and all debts and liabilities of the Company prior to the Closing.

 

 

Article II
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND COMPANY

 

Seller and the Company represent and warrant to the Purchaser, severally but not
jointly, the following:

 

2.01       Organization. The Company is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Nevada and has the
requisite corporate power and authority to own its properties and assets and
carry on its business as now being conducted. The Company is duly qualified as a
foreign entity to do business and is in good standing in the every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary. All actions taken by the incorporators,
directors and/or shareholders of the Company have been valid and in accordance
with the laws of the State of Nevada.

 

2.02       OTC Markets Listing. The Common Stock is included for quotation on
the OTC Pink, under the symbol “WMAL”

 

2.03       Authorization; Enforcement; Validity.

 

(a)                The Company has the requisite corporate power and authority
to enter into and perform its obligations under this Agreement and each of the
other agreements to be entered into by the Parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”). The execution and delivery of the Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, has been duly authorized by the Company’s Board of Directors
and no further consent or authorization is required by the Company, its Board of
Directors or its shareholders. This Agreement and the other Transaction
Documents have been duly executed and delivered by the Company and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.

 



3 

 

 

(b)               Seller have all requisite power, authority and legal capacity
to execute and deliver this Agreement and all other Transaction Documents to
which Seller are a party and to perform the transactions contemplated hereby and
thereby. This Agreement has been duly executed and delivered by Seller and
constitutes a valid and binding obligation of the Seller, enforceable against
Seller in accordance with its terms. At Closing, all other Transaction Documents
to be executed and delivered by Seller shall have been duly executed and
delivered by Seller. All other Transaction Documents executed and delivered by
Seller shall constitute valid and binding obligations of Seller, enforceable
against Seller in accordance with their terms.

 

2.04          Capitalization. The Company is authorized to issue an aggregate
number of five hundred million (500,000,000) shares of Common Stock. At the
present time, twenty one million nine hundred thousand (21,900,000) shares of
Common Stock are issued and outstanding. All outstanding shares of Common Stock
have been duly authorized and validly issued and are fully paid and
non-assessable. Seller is the lawful record and beneficial owner of the Shares.
All outstanding shares of Common Stock, including the Shares, are free of liens,
debts, encumbrances, security interests, pledges, charges, clouds on title,
options, restrictions and legal or equitable rights of any persons including,
but not limited to, rights of first refusal, pre-emptive and/or similar rights
(collectively, “Encumbrances”). The Company is authorized to issue five hundred
million (500,000,000) shares of preferred stock, $0.001 par value (the
“Preferred Stock”), none of which has been issued or is outstanding. There are
no outstanding subscriptions, options, rights, warrants, convertible securities,
or other agreements or commitments obligating the Seller and/or Company to issue
or to transfer any shares of its capital stock and other than the Acquisition
does Seller have any such obligation with respect to their Shares. None of the
outstanding shares of Common Stock are subject to any stock restriction
agreements and/or rights of first refusal, pre-emptive or similar rights. All of
the issued and outstanding capital stock of the Company has been issued in
compliance with all applicable law, including, but not limited to, all state
securities Laws. There are forty (40) shareholders of record of the company. All
of such shareholders have valid title to such shares and acquired their shares
in compliance with all applicable laws, including, but not limited to, all state
securities Laws. Seller have delivered to Purchaser a true and correct list of
shareholders as of the Closing Date certified by the Company’s transfer agent
listing the name, address and amount of shares of Common Stock owned by each
shareholder. There are no options, warrants, rights, convertible or exchangeable
securities, “phantom” stock rights, stock appreciation rights, stock-based
performance units, commitments, contracts, arrangements or undertakings of any
kind which are outstanding or to which the Company is a party or by which it is
bound (x) obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of capital stock or other equity
interests in, or any security convertible or exercisable for or exchangeable
into any capital stock of or other equity interest in, the Company, (y)
obligating the Company to issue, grant, extend or enter into any such option,
warrant, call, right, security, commitment, contract, arrangement or undertaking
or (z) that give any person the right to receive any economic benefit or right
similar to or derived from the economic benefits and rights occurring to holders
of the capital stock of the Company.

 

 

2.05       Subsidiaries. The Company does not currently own or control, directly
or indirectly, any interest in any other corporation, partnership, trust, joint
venture, limited liability company, association, or other business entity. The
Company is not a participant in any joint venture, partnership or similar
arrangement.

 



4 

 

 

2.06       SEC Documents; Financial Statements. The Company is required under
Section 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and has timely (including within any additional time periods provided by
Rule 12b-25 under the Exchange Act) filed all reports, schedules, forms,
statements and other documents required to be filed by it with the SEC pursuant
to the reporting requirements of the Exchange Act (all of the foregoing filed
prior to the Closing Date, all exhibits included therein and financial
statements, notes and schedules thereto and documents incorporated by reference
therein, all amendments thereto and all schedules and exhibits thereto and to
any such amendments being hereinafter referred to as the “SEC Documents”).
Except as corrected by subsequent amendments thereto, as of their respective
filing dates, the SEC Documents (and the Registration Statement (as defined
below), the Amended Registration Statement (as defined below), and each
prospectus forming a part thereof), complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC
promulgated thereunder applicable to the SEC Documents (and the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
promulgated thereunder as to the Registration Statement (and the prospectus
forming a part thereof) and the Amended Registration Statement (and the
prospectus forming a part thereof). As of their respective filing dates, none of
the SEC Documents (and/or the Registration Statement (and the prospectus forming
a part thereof), and registration statement or any amendment thereafter (nor the
prospectus forming a part thereof)), contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. As of their respective
filing dates, the financial statements of the Company included in the SEC
Documents (and the registration statement (and the prospectus forming a part
thereof), and the Amended Registration Statement (and the prospectus forming a
part thereof), (collectively, the “Financial Statements”) complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. The Financial Statements
have been prepared in accordance with generally accepted accounting principles,
consistently applied, during the periods involved (except (i) as may be
otherwise indicated in such financial statements or the notes thereto, or (ii)
in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

2.07       Indebtedness. Except as disclosed in the SEC Documents, the Company
has no liabilities, obligations and/or indebtedness of any nature (absolute,
accrued, direct, indirect, contingent or otherwise) that were to be disclosed in
the SEC Documents. The Company is not a guarantor or indemnitor of any
indebtedness of any other person, firm, or corporation.

 

2.08       Litigation. Neither Seller nor the Company is a party to any direct
and/or indirect litigation, arbitration and/or other proceedings and neither
Seller nor the Company is aware of any pending, threatened or asserted claims,
lawsuits or contingencies involving the Company, the Seller and/or the Shares.
To the best of knowledge of the Seller and the Company, there is no dispute of
any kind between the Company and any third party. As of the Closing Date, the
Company will be free from any and all liabilities, liens, claims and/or
commitments. The Company is not a party to any suit, action, arbitration, or
legal administrative or other proceeding, or pending governmental investigation.
To the best knowledge of the Seller, there is no basis for any action or
proceeding and no such action or proceeding is threatened against the Company.
The Company is not a party to or in default with respect to any order, writ,
injunction, or decree of any federal, state, local, or foreign court,
department, agency, or instrumentality.

 



5 

 

 

2.09       Taxes/Tax Returns. (a) All Tax Returns, as hereinafter defined,
required to be filed by the Company have been or will be prepared in good faith
and filed with the appropriate governmental entity.

 

(b) All “Taxes”, as hereinafter defined, that are required to be paid have been
or will be fully paid.

 

(c) The Company has not waived any statute of limitations with respect to
federal and state income Taxes or agreed to any extension of time with respect
to federal income or state Tax assessment or deficiency.

 

(d) As of the date hereof, there are not pending or, to the knowledge of the
Company, threatened any audits, examinations, investigations or other
proceedings in respect of matters of Tax that (i) were raised by any taxing
authority in a written communication to the Company or any thereof; and (ii)
would, if determined adversely to the Company, individually or in the aggregate,
reasonably be expected to have a material adverse effect.

 

2.10       No Conflicts. The execution and delivery of this Agreement and the
other Transaction Documents by the Seller and the Company and the performance by
the Seller and the Company of their respective obligations hereunder and
thereunder will not cause, constitute, or conflict with or result in (a) any
breach or violation or any of the provisions of or constitute a default under
any license, indenture, mortgage, charter, instrument, articles of
incorporation, bylaw, or other agreement or instrument to which the Company, the
officers, directors and/or Seller are a party, or by which any other such
persons may be bound, nor will any consents or authorizations of any party be
required, (b) an event that would cause the Company (and/or assigns) or any
Seller to be liable to any party, or (c) an event that would result in the
creation or imposition of any lien, charge, or encumbrance on any asset of the
Company or upon the Shares.

 

2.11       Compliance with Laws. Seller and the Company have complied in all
material respects, with, and is not in violation of any, federal, state, or
local statute, law, and/or regulation pertaining. Seller and the Company have
complied with all federal and state securities laws in connection with the
offer, sale and distribution of its securities.

 

2.12       Closing Documents. All minutes, consents or other documents
pertaining to the Company to be delivered at the Closing shall be valid and in
accordance with the laws of Nevada.

 



6 

 

 

2.13       Title. The Seller has good, clean and marketable title to all of the
Shares. The Shares are free and clear of and from all Encumbrances, except for
restrictions on transfer imposed by federal and state securities laws. None of
the Shares are or will be subject to any voting trust or agreement nor subject
to any rights of first refusal, pre-emptive or similar rights. No person holds
or has the right to receive any proxy or similar instrument with respect to any
of the Shares. Seller is not a party to any agreement which offers or grants to
any person the right to purchase or acquire any of the Shares. There is no
applicable local, state or federal law, rule, regulation, or decree which would,
as a result of the purchase of the Shares by Purchaser, impair, restrict or
delay voting rights with respect to the Shares.

 

2.14       No Rights. Seller acknowledges and understands that as of the date of
this Agreement and following the sale of the Seller’ Shares to Purchaser, Seller
will have no rights to, directly or indirectly beneficially own, have the right
to acquire, authorize the sale of, vote, receive dividends, or have any claims
or any rights, including voting rights, relating to such Shares.

 

2.15       Future Appreciation. Seller acknowledges and understands that as a
result of the sale of the Seller’s Shares, Seller will be foregoing any
opportunity Seller may have to realize appreciation in the value of the Company
and/or the Shares.

 

2.16       Representations. All representations and warranties shall be true as
of the Closing.

 

2.17       Contract and Leases; Liabilities; Properties; Employees. The Company,
except as set forth in the SEC Documents: (i) has no assets; (ii) conducts no
business; (iii) is not a party to any contract, agreement or lease; (iv) has no
liabilities (absolute, accrued, contingent or otherwise); (v) owns no property
(real, personal or otherwise); (vi) has no employees, other than the Seller;
and/or (vii) has no directors, other than the Seller.

 

2.18       Brokers. There is no broker, finder or investment banker or other
Person entitled to any brokerage, finder’s, investment banking or other similar
fee or commission in connection with the transactions contemplated by this
Agreement based upon arrangements made by or on behalf of the Company or
Purchaser.

 

2.19       No Other Agreements to Sell. Company has no obligation, absolute or
contingent, legally binding or otherwise to any other ‘Person’, as hereinafter
defined, to sell any portion of its assets, to sell any portion of its capital
stock or other ownership interests or to affect any merger, consolidation or
other reorganization of itself or to enter into any agreement with respect
thereto.

 

2.20       Absence of Certain Changes or Events. (a) Company has not (i) amended
its Articles of Incorporation or by-laws; (ii) declared or made, or agreed to
declare or make any payment of dividends or distributions of any assets of any
kind whatsoever to stockholders or purchased or redeemed, or agreed to purchase
or redeem, any of its capital stock; (iii) made any change in its method of
management, operation, or accounting; (v) entered into any transactions; (vi)
made any accrual or arrangement for or payment of bonuses or special
compensation of any kind or any severance or termination pay to any present or
former officer or employee; (vii) increased the rate of compensation payable or
to become payable by it to any of its officers or directors or any of its
employees; or (viii) made any increase in any profit sharing, bonus, deferred
compensation, insurance, pension, retirement, or other employee benefit plan,
payment, or arrangement, made to, for, or with its officers, directors, or
employees;

 



7 

 

 

(b) Company has not (i) granted or agreed to grant any options, warrants, or
other rights for its stocks, bonds, or other corporate securities calling for
the issuance thereof; (ii) borrowed or agreed to borrow any funds or incurred,
or become subject to, any material obligation or liability (absolute or
contingent) except liabilities incurred in the ordinary course of business;
(iii) paid or agreed to pay any material obligation or liability (absolute or
contingent) other than current liabilities reflected in or shown on the most
recent Company’s balance sheet and current liabilities incurred since that date
in the ordinary course of business and professional and other fees and expenses
incurred in connection with the preparation of this Agreement and the
consummation of the transactions contemplated hereby; (iv) sold or transferred,
or agreed to sell or transfer, any of its assets, property, or rights, (v)
issued, delivered, or agreed to issue or deliver any stock, bonds, or other
corporate securities including debentures (whether authorized and unissued or
held as treasury stock), except in connection with this Agreement; and

 

(c) Company has no assets, liabilities or accounts payable of any kind or
nature, actual or contingent, in excess of $50,000 in the aggregate as of the
Closing Date. As a material condition to the execution of the Agreement, all
liabilities or accounts payable shall be paid prior to the Closing. This
provision shall also survive the Closing.

 

 

Article III 

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

3.01       Acquisition for Investment. The Purchaser is acquiring the Shares
solely for its own account for the purpose of investment and not with a view to
or for sale in connection with distribution. The Purchaser does not have a
present intention to sell the Shares, nor a present arrangement (whether or not
legally binding) or intention to affect any distribution of the Shares to or
through any person or entity. The Purchaser acknowledges that it is able to bear
the financial risks associated with an investment in the Shares and that it has
been given full access to such records of the Company and to the officers of the
Company and received such information as it has deemed necessary or appropriate
to conduct its due diligence investigation and has sufficient knowledge and
experience in investing in companies similar to the Company in terms of the
Company’s stage of development so as to be able to evaluate the risks and merits
of its investment in the Seller.

 

3.02       Sophistication. The Purchaser is a sophisticated investor, as
described in Rule 506(b)(2)(ii) promulgated under the Securities Act and has
such experience in business and financial matters that it is capable of
evaluating the merits and risk of an investment in the Company.

 



8 

 

 

3.03       Opportunities for Additional Information. The Purchaser acknowledges
that such Purchaser has had the opportunity to ask questions of and receive
answers from, or obtain additional information from, the executive officers of
the Company concerning the financial and other affairs of the Company, and to
the extent deemed necessary in light of such Purchaser’s personal knowledge of
the Company’s affairs, such Purchaser has asked such questions and received
answers to the full satisfaction of such Purchaser, and such Purchaser desires
to invest in the Company.

 

3.04       Rule 144. The Purchaser understands that the Shares may not be
offered for sale, sold, assigned or transferred unless such Shares are
registered under the Securities Act or an exemption from registration is
available. The Purchaser acknowledges that such Purchaser is familiar with Rule
144 of the rules and regulations of the Commission, as amended, promulgated
pursuant to the Securities Act (“Rule 144”), and that such persons have been
advised that Rule 144 permits resale only under certain circumstances. The
Purchaser understands that to the extent that Rule 144 is not available,
Purchaser will be unable to sell any Shares without either registration under
the Securities Act or the existence of another exemption from such registration
requirement.

 

3.05       Legends. The Purchaser hereby agrees with the Company that the Shares
will bear the following legend or one that is substantially similar to the
following legend:

 

(a) Securities Act legend for accredited investors. The certificates evidencing
the Shares issued to the Purchaser who is an Accredited Investor, and each
certificate issued in transfer thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO
AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH TRANSFER, FURNISH TO THE
COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE REASONABLY
SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE OFFERED, SOLD, PLEDGED,
ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER CONTEMPLATED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS.

 



9 

 

 

(b) Securities Act Legend - Non-U.S. Persons. The certificates evidencing the
Shares issued to the Purchaser who is not a U.S. Person, and each certificate
issued in transfer thereof, will bear the following legend:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAWS AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) IN
ACCORDANCE WITH THE PROVISIONS OF REGULATION S PROMULGATED UNDER THE SECURITIES
ACT, AND BASED ON AN OPINION OF COUNSEL, WHICH COUNSEL AND OPINION ARE
REASONABLY SATISFACTORY TO THE COMPANY, THAT THE PROVISIONS OF REGULATION S HAVE
BEEN SATISFIED, (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR (3) PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS, IN WHICH CASE THE HOLDER MUST, PRIOR TO SUCH
TRANSFER, FURNISH TO THE COMPANY AN OPINION OF COUNSEL, WHICH COUNSEL AND
OPINION ARE REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH SECURITIES MAY BE
OFFERED, SOLD, PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED IN THE MANNER
CONTEMPLATED PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS. HEDGING
TRANSACTIONS INVOLVING THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

3.06       Additional Legend; Consent. Additionally, the Shares will bear any
legend required by the “blue sky” laws of any state to the extent such laws are
applicable to the securities represented by the certificate so legended. The
Purchaser consents to the Company making a notation on its records or giving
instructions to any transfer agent of Shares in order to implement the
restrictions on transfer of the Common Shares.

 

Article IV
CLOSING CONDITIONS; CLOSING DELIVERIES; POST CLOSING COVENANTS

 

4.01       Conditions of Purchaser’s Obligations at Closing. The obligation of
Purchaser to purchase and pay for the Shares at the Closing is subject to the
fulfillment as of the Closing Date of the following conditions, to the
Purchaser’s satisfaction or waiver in its sole and absolute discretion:

 



10 

 

 

(a)                Representations, Warranties; Obligations. The Seller’s and
the Company’s representations and warranties contained in this Agreement shall
be true, complete and correct at and as of the Closing Date (both immediately
prior to and immediately after giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents) and the Seller and the
Company shall have duly performed and complied with all covenants and
obligations required by this Agreement or the other Transaction Documents to be
performed or complied with by it on or before the Closing Date.

 

(b)               Absence of Litigation. No action or proceeding shall be
pending or ongoing by or before any court or other governmental or
administrative body or agency (i) seeking to restrain, enjoin, prohibit or
invalidate any of the transactions contemplated by this Agreement and the other
Transaction Documents, (ii) to deregister the Common Stock, (iii) to make the
Common Stock not DTC eligible, or (iv) to remove the Common Stock from the OTC
Pink.

 

(c)                No Changes. No change has occurred since the filing of the
Company’s last Annual Report on Form 10-K or Quarterly Report on Form 10-Q for
the period ended September 30, 2015 with the SEC that the Purchaser believes
could affect the Company.

 

(d)               Certain SEC Filings. The Company shall have filed with the SEC
through and including the Closing Date, all periodic reports required to be
filed by it under SEC rules and regulations including, but not limited to (i)
all Current Reports on Form 8-K, and (ii) all Quarterly Reports on Form 10-Q.

 

(e)                Seller’ and the Company’s Closing Deliveries. The Seller and
the Company shall have delivered to Purchaser all of the following documents and
instruments:

 

                                                                
(i)                        this Agreement and the other Transaction Documents to
which the Seller and the Company are a party, duly executed by Seller and the
Company;

 

                                                              
(ii)                        stock certificate or certificates representing the
Shares, along with stock powers with signature guarantee acceptable to the
Company’s transfer agent, representing the Shares, endorsed in favor of the name
or names as designated by Purchaser or left blank, as may be requested by the
Purchaser;

 

                                                            
(iii)                        executed resignation letter from Thomas Wikstrom
from all positions with the Company, effective as of the Closing Date;

 

                                                            
(iv)                        executed resignation letter from Horst Helmrich from
all positions with the Company, effective as of the Closing Date;

 

                                                              
(v)                        executed resignation letter from the Company’s sole
director, Thomas Wikstrom, effective as of the Closing Date;

 



11 

 



 

(vi)executed resolution of the Company’s board of directors appointing Min Huang
as President, Chief Executive Officer and Secretary of the Company effective as
of the Closing Date;

 

(vii)executed resolution of the Company’s board of directors appointing Yimin
Sun as Chief Financial Officer and Treasurer of the Company effective as of the
Closing Date;

 

(viii)executed resolution of the Company’s majority shareholders electing Min
Huang and Yimin Sun as directors of the Company effective as of the Closing
Date;

 

(ix)all of the original business and corporate records of the Company,
including, but not limited to, correspondence (including correspondence with
FINRA, the SEC, State securities regulators, blue sky filings and all other
regulatory and governmental entities) files, bank statements, the Certificate of
Incorporation (filed with the Secretary of State of the State of Nevada on March
10, 2011, which Certificate of Incorporation have not been amended) and the
By-Laws (which have not been amended) of the Company, checkbooks, savings
account books, minutes of shareholder and directors meetings or written
consents, financial statements, shareholder listings, stock transfer records,
agreements and contracts that exist and such other documents as the Purchaser
shall reasonably request;

 

(x)correspondence relating to listing of the Company’s Common Stock on the OTC
Pink;

 

(xi)all correspondence and documents with and between the Company and its
auditors;

 

(xii)certificate of Good Standing from the Secretary of State of Nevada dated
within five (5) business days of the Closing Date;

 

(xiii)current certified shareholder list from the Company’s transfer agent;

 

(xiv)the Company’s EDGAR filing codes;

 

(xv)all other books and records of the Company, including bank statements, bank
records and DTC Reports; and

 

such other documents of the Company as may be reasonably required by Purchaser
which shall not cause the Seller unreasonable hardship;

 

4.02       Conditions of Seller’ and the Company’s Obligations at Closing. The
obligation of the Seller and the Company to complete the Acquisition and sell
the Shares to the Purchaser is subject to the fulfillment as of the Closing Date
of the following conditions, to Seller’s satisfaction or waiver in their sole
and absolute discretion:

 



12 

 

 



(a)                Representations, Warranties; Obligations. Each of the
Purchaser’s representations and warranties contained in this Agreement shall be
true, complete and correct at and as of the Closing Date (both immediately prior
to and immediately after giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents) and the Purchaser shall have duly
performed and complied with all covenants and obligations required by this
Agreement or the other Transaction Documents to be performed or complied with by
it on or before the Closing Date.

 

(b)               Absence of Litigation. No action or proceeding shall be
pending or ongoing by or before any court or other governmental or
administrative body or agency seeking to restrain, enjoin, prohibit or
invalidate any of the transactions contemplated by this Agreement and the other
Transaction Documents.

 

(c)                Purchaser’ Closing Deliveries. Purchaser shall have delivered
to Seller all of the following documents and instruments:

 

                                                                
(i)                        this Agreement and the other Transaction Documents to
which the Purchaser are a party, duly executed by the Purchaser; and

 

                                                              
(ii)                        Payment equal to the Purchase Price.

 

4.03       Post-Closing Covenants.

 

(a)                Filings with Government Agencies. No later than the last day
required by SEC rules and regulations from the Closing Date, the Purchaser shall
file the Current Report on Form 8-K with the SEC, disclosing the Acquisition,
the change of control of the Company and such other items required to be
disclosed pursuant to SEC rules and regulations.

 

(b)               Audit for the fiscal year ended December 31, 2015. Seller
shall provide assistance to the Purchaser and bear the cost to Company’s
independent accounting firm for any such documents or financial statements in
connection with the audit for the fiscal year ended December 31, 2015. Such
obligation shall be released upon the filing of Company’s Annual Report on Form
10-K for the fiscal year ended December 31, 2015.

 

(c)                Section 4.03(a) and 4.03(b) must survive the Closing.

 

Article V
REMEDIES

 

5.01       Termination. In addition to any other remedies, the Purchaser may
terminate this Agreement, if at the Closing, the Seller have failed to comply
with all material terms of this Agreement, including but not limited to, all
conditions to Closing as set forth in Section 4.01 hereof, has failed to supply
any documents required by this Agreement unless they do not exist, or has failed
to disclose any material facts which could have a material adverse effect on the
Company, or on Purchaser’s acquiring good title to the Shares, or on any part of
this transaction. The Seller may terminate this Agreement, if at the Closing,
the Purchaser have failed to comply with all material terms of this Agreement,
including but not limited to, all conditions to Closing as set forth in Section
4.02 hereof, have failed to supply any documents required by this Agreement
unless they do not exist.

 



13 

 

 

5.02       Indemnification. From and after the Closing, the Parties, jointly and
severally, agree to indemnify the other against all actual losses, damages and
expenses including, but not limited to, legal fees and expenses caused by (i)
any material breach of this Agreement by them or any material misrepresentation
contained herein including any representation and/or warranty, or (ii) any
misstatement of a material fact or omission to state a material fact required to
be stated herein or necessary to make the statements herein not misleading.

 

5.03       Indemnification Non-Exclusive The foregoing indemnification provision
is in addition to, and not derogation of any statutory, equitable or common law
remedy any party may have for breach of representation, warranty, covenant or
agreement.

 

Article VI
CONDUCT PENDING CLOSING

 

6.01       Operations of Company.

 

(a) Company covenants for itself that, after the date hereof and prior to the
Closing (unless Seller shall otherwise approve in writing or required by
applicable law) Company shall not:

 

(i) conduct any business;

 

(ii) (A) amend its certificate of incorporation or by-laws, or adopt any
stockholders’ rights plan or enter into any agreement with any of its
stockholders in their capacity as such, (B) split, combine, subdivide or
reclassify its outstanding shares of its capital, (C) declare, set aside, make
or pay any dividend or distribution payable in cash, stock or property in
respect of any of its capital stock, or, (D) repurchase, redeem or otherwise
acquire to purchase, redeem or otherwise acquire, any shares of its capital
stock;

 

(iii) take or fail to take any action that would (A) cause any of its
representations and warranties herein to become inaccurate or misleading in any
material respect;

 

(iv) issue, deliver, sell or encumber shares of any class of its capital stock
or any securities convertible into, or any rights, warrants or options to
acquire, any such shares;

 

(v) acquire or make any investment in any business or other Person, whether by
merger, consolidation, purchase of property or assets or otherwise; and/or,

 

(vi) enter into any commitments or agreements to do any business or other
Person, whether by merger, consolidation, purchase of property or assets or
otherwise;

 



14 

 



 

Article VII
MISCELLANEOUS

 

7.01       Captions and Headings. The article and paragraph headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.

 

7.02       Amendments. This Agreement and any provision hereof, may be waived,
changed, modified, or discharged, only by an agreement in writing signed by the
Party against whom enforcement of any waiver, change, modification, or discharge
is sought.

 

7.03       Non Waiver. Except as otherwise expressly provided herein, no waiver
of any covenant, condition, or provision of this Agreement shall be deemed to
have been made unless expressly in writing and signed by the party against whom
such waiver is charged; and (i) the failure of any party to insist in any one or
more cases upon the performance of any of the provisions, covenants, or
conditions of this Agreement or to exercise any option herein contained shall
not be construed as a waiver or relinquishment for the future of any such
provisions, covenants, or conditions, (ii) the acceptance of performance of
anything required by this Agreement to be performed with knowledge of the breach
or failure of a covenant, condition, or provision hereof shall not be deemed a
waiver of such breach or failure, and (iii) no waiver by any party of one breach
by another party shall be construed as a waiver with respect to any other or
subsequent breach.

 

7.04       Expenses. Whether or not this Agreement is consummated, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby, shall be paid by the Party incurring such expenses.

 

7.05       Review of Information. Subject to applicable laws relating to the
exchange of information, each Party shall have the right to review in advance,
and to the extent practicable, each will consult with the other about all
information relating to that appears in any filing made with, or written
materials submitted to, any third party and/or any Governmental Entity in
connection with this Agreement. In exercising the foregoing right, each of the
Parties shall act reasonably and as promptly as practicable.

 

7.06       Entire Agreement. This Agreement, including any and all attachments
hereto, if any, contain the entire Agreement and understanding between the
parties hereto, and supersede all prior agreements and understandings.

 

7.07       Partial Invalidity. In the event that any condition, covenant, or
other provision of this Agreement is held to be invalid or void by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of the Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.

 

7.08       Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all parties.

 



15 

 

 

7.09       Notices. All notices, requests, demands, and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given on the date of service if served personally on the party to whom notice is
to be given, or on the third day after mailing if mailed to the party to whom
notice is to be given, by first class mail, registered or certified, postage
prepaid, or on the second day if faxed, and properly addressed or faxed as
follows:

 

If to the Purchaser:

Min Huang

102 Qingnian Road

Luogang District, Guangzhou

Guangdong, P.R. China



If to the Seller:

Thomas Wikstrom

37 Rue Michel Engels

Luxembourg l-1465

 

If to the Company:

 

Worlds Mall Inc.

5841 East Charleston Blvd., #230

Las Vegas NV 89123

Attn: Thomas Wikstrom

Phone: (208) 371-8802

 

With a copy to (which shall not constitute notice):

 

Szaferman Lakind Blumstein & Blader, PC

101 Grovers Mill Road

Second Floor

Lawrenceville, NJ 08648

Attn: Gregg E. Jaclin, Esq.

Phone: (609) 275-0400

 

7.10       Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personal representatives, successors and assigns of each of
the Parties to this Agreement

 

7.11       Effect of Closing. All representations, warranties, covenants, and
agreements of the parties contained in this Agreement, or in any instrument,
certificate, opinion, or other writing provided for in it, shall be true and
correct as of the Closing and shall survive the Closing of this Agreement for a
period of one year.

 

7.12       Mutual Cooperation. The Parties hereto shall cooperate with each
other to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.

 



16 

 

 

7.13       Governing Law. This Agreement shall be governed by and construed
solely and exclusively in accordance with the internal laws of the State of
Nevada without regard to the conflicts of laws principles thereof. The parties
hereto hereby expressly and irrevocably agree that any suit or proceeding
arising directly and/or indirectly pursuant to or under this Agreement shall be
brought solely in a federal or state court located in the State of New York. By
its execution hereof, the parties hereby covenant and irrevocably submit to the
in personam jurisdiction of the federal and state courts located in the State of
New York and agree that any process in any such action may be served upon any of
them personally, or by certified mail or registered mail upon them or their
agent, return receipt requested, with the same full force and effect as if
personally served upon them in New York, New York. The parties hereto expressly
and irrevocably waive any claim that any such jurisdiction is not a convenient
forum for any such suit or proceeding and any defense or lack of in personam
jurisdiction with respect thereto. In the event of any such action or
proceeding, the party prevailing therein shall be entitled to payment from the
other party hereto of all of its reasonable counsel fees and disbursements.

 

7.14       Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this agreement or the assignment, or the other
transaction documents is likely to involve complicated and difficult issues and,
therefore, each such party irrevocably and unconditionally waives any right it
may have to a trial by jury in respect of any legal action arising out of or
relating to this agreement, the assignment, or the other transaction documents
or the transactions contemplated hereby or thereby. Each party to this agreement
certifies and acknowledges that (a) no representative of any other party has
represented, expressly or otherwise, that such other party would not seek to
enforce the foregoing waiver in the event of a legal action, (b) such party has
considered the implications of this waiver, (c) such party makes this waiver
voluntarily, and (d) such party has been induced to enter into this agreement
by, among other things, the mutual waivers and certifications in this section
7.14..

 

[Signature Page to Follow]

 



17 

 

 



IN WITNESS WHEREOF, this Agreement has been duly executed by the Parties hereto
as of the date first written above.

 

 

SELLER:

 

By: /S/ Thomas Wikstrom

Name: Thomas Wikstrom

 

 

THE COMPANY:

 

WORLDS MALL INC.

 

By: /S/ Thomas Wikstrom

Name: Thomas Wikstrom

Title: Chief Executive Officer

 

 

PURCHASER:

 

 

By: /S/ Min Huang

Name: Min Huang

 

 



18 

 

 

